DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after mailing of the Notice of Allowability on 4/1/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the patentability of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2021 has been entered.
Response to Amendment
This is a non-final office action in response to the RCE filed on 7/12/2021.  Claims 1-18 are pending review in this action.
The determination of allowance of the claimed invention in the previous Office Action is withdrawn.
New grounds of rejection necessitated based on information submitted in an IDS filed on 7/12/2021 are presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2014/0356736 A1) in view of Inda (JP 2010-056093 A – see IDS; foreign copy and machine translation attached).
Regarding Claim 1, Choi discloses an all-solid lithium ion secondary battery comprising a pair of electrode layers (negative 10 and positive 14 electrodes) and a solid electrolyte layer (negative electrode protection layer 12 which may be a lithium ion conductive solid electrolyte membrane or film or an inorganic protection layer) provided between the pair of electrode layers [pars. 0081-85; Fig. 1],
wherein at least one electrode of the pair of electrodes has an active material layer and an intermediate layer (second electrolyte 13) provided on the surface of the active material layer on the side of the solid electrolyte layer [pars. 0081-85; Fig. 1], and
wherein each of the intermediate layer 13 and the active material layer 14 may contain a Li-containing compound (polyoxometalate, POM of Formula 1) which contains Li and two or more shared types of metal elements other than Li, the two or more shared types of metal elements in the intermediate layer and the active material layer being identical between the intermediate layer and the That is, the POM is contained in the positive electrode and may be included in the second electrolyte [pars. 0079-82]}.  
In particular, Choi discloses the Li-containing compound, POM, may be represented as La[AbMcOd], wherein:
A is at least one of boron (B), aluminum (Al), silicon (Si), phosphorous (P), sulfur (S), zinc (Zn), gallium (Ga), germanium (Ge), ruthenium (Ru), or a fourth period transition metal;
M is different from A and is at least one of molybdenum (Mo), tungsten (W), vanadium (V), niobium (Nb), tantalum (Ta), manganese (Mn), iron (Fe), cobalt (Co), chromium (Cr), nickel (Ni), zinc (Zn), rhodium (Rh), ruthenium (Ru), thallium (Tl), aluminum (Al), gallium (Ga), indium (In), or a lanthanoid;
L is at least one of a hydrogen atom, an alkali metal, an alkaline earth metal, an actinoid, —P(R)4, or —N(R)4, wherein each R is independently a hydrogen atom, a C1-C20 alkyl group, a C6-C20 aryl group, or a C2-C20 heteroaryl group [pars. 0049-43].
Choi further discloses wherein the solid electrolyte layer (i.e., negative electrode protection layer 12) may comprise: (i) a solid electrolyte membrane including a lithium ion conductive compound including, for example, La0.55Li0.35TiO3 or Li1+x+y(AlpGa1-p)x(TiqGe1-q)2-xSiyP3-yO12 [pars. 0095,0090-92]; or (ii) an inorganic protection layer including at least one element of Li, P, O, S, N, B, Al, F, Cl, Br, I, As, Sb, Bi, C, Si, Ge, In, Tl, Mg, Ca, Sr, or Ba, for example, Li1+x+yAlxTi2-xSiyP3-yO12, Li1+x+yAlx(TiaGe1-a)2-xSiyP3-yO1, or Li1.4Ti1.6Al0.4P3O12 [pars. 00106-111].
However, Choi teaches that the POM included in the positive electrode 14 and the intermediate layer (i.e., the second electrolyte 13) can be a redox catalyst and can reduce an overvoltage of a positive electrode active material having a low conductivity, thereby allowing the battery to have a high discharge voltage, a low charge voltage, and an increased charge/discharge capacity. [par. 0043].  Choi further teaches that the solid electrolyte layer (i.e., negative electrode protection layer 12) protects the negative electrode 10, which is capable of incorporation and deincorporation, e.g., intercalation and 10.  While it is plausible that the POM Formula 1 encompasses compounds which may comprise Li and particularly at least two or more shared types of metals that the solid electrolyte layer (i.e., negative electrode protection layer 12) may include (e.g., B, Al, Si, Ge, Tl and Ti), Choi fails to explicitly teach wherein each of the solid electrolyte layer, the intermediate layer, and the active material layer contains a Li-containing compound which contains Li and two or more shared types of metal elements other than Li, the two or more shared types of metal elements in the solid electrolyte layer, the intermediate layer, and the active material layer being identical between the solid electrolyte layer, the intermediate layer, and the active material layer.  However, Inda, from the same field of endeavor, discloses an all-solid lithium ion secondary battery comprising a pair of electrode having an active material layer and an electrolyte layer interposed therebetween, wherein each of the solid electrolyte layer and the active material layers contains a Li-containing compound (lithium ion conductive powder) which contains Li and two or more shared types of metal elements other than Li (e.g., Al, Ti and Si)  the two or more shared types of metal elements in the solid electrolyte layer, the intermediate layer, and the active material layer being identical between the solid electrolyte layer, the intermediate layer, and the active material layer, the Li-containing compound servings as a lithium ion conductive aid [Inda – pars. 0009-26; Fig. 1].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Inda to have modified the Li-containing compound of Choi wherein each of the solid electrolyte layer, the intermediate layer, and the active material layer contains a Li-containing compound which contains Li and two or more shared types of metal elements other than Li, the two or more shared types of metal elements in the solid electrolyte layer, the intermediate layer, and the active material layer being 
Regarding Claim 4, Choi discloses wherein the two or more shared types of metal elements contained in the Li-containing compound in each layer may include V, Ti and Al (e.g., when A includes Ti and V as fourth period transition metal element, and M includes Al) [Choi – pars. 0049-59].
Regarding Claim 7, Choi fails to teach wherein a thickness of the intermediate layer is in a range of 0.5 μm or ore and 5.0 μm or less.  However, Inda teaches that when the thickness of the thin solid electrolyte is small, for example, 5 μm or less, it has a shorter lithium ion movement distance so that a high output battery can be obtained and a large electrode area per unit volume can be secure [Inda – par. 0009].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Inda to have modified the intermediate layer of Choi wherein a thickness of the intermediate layer is in a range of 0.5 μm or ore and 5.0 μm or less in order to shorten the lithium ion movement distance so that a high output battery can be obtained and a large electrode area per unit volume can be secure.
Regarding Claim 8, Choi discloses wherein electrode layers on both sides of the pair of electrode layers include an active material layer and an active material layer including an intermediate layer 11,13 provided on the surface of the active material layer on the side of the solid electrolyte layer [Choi – Fig. 1].
Allowable Subject Matter
Claims 2-3, 5-6 and 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724